DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites “wherein utilizing the high-energy beam apparatus to accomplish said series of perforations further comprises interrupting a supply of power to the high-energy beam apparatus”. In other words, claim 17 proposes to combine the technique of power disruption with the technique of altering the beam apparatus distance to achieve the perforations. However, in the original disclosure, these two techniques are presented as alternatives in different embodiments (paragraph 30) and not combined into a single process, and there is nothing in the disclosure to suggest their combined use. Therefore, the original disclosure lacks adequate support for the claimed addition of the power disruption technique of claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (U.S. PGPub 2014/0209574, cited in IDS).
Claim 1: Walsh discloses a method of manipulating a sheet of material (sheet metal - e.g. abstract), said method comprising the steps of: forming a series of perforations in said sheet of material in accordance with cutting parameter data (implied in paragraphs 25, 43, 44, 47 - see below), said series of perforations (i.e. a stitched cut - paragraph 49) forming an outline of said at least one feature (Id.); and utilizing a high-energy beam apparatus (plasma cutter - e.g. paragraph 42) to accomplish said series of perforations, said high-energy beam apparatus altering its distance from said sheet of material during said formation of said series of perforations (paragraphs 45, 47, 52 - noting that “formation of said series of perforations” generally refers to "forming an outline of said at least one feature”, i.e. the forming refers to generally the entire outlining process. Thus, “during said formation of said series of perforations” could be at any point during the overall formation of the perforated outline for any reason, such as at the start or end of cutting, or for any other reason during certain embodiments as cited above). Walsh does not explicitly describe loading cutting parameter data into a controller, said cutting parameter data defining an architecture of at least one feature to be formed in a sheet of material. However, Walsh does disclose that the system is fully automated, offering flexibility in the shapes cut (paragraph 25), the system is a CNC system (paragraph 43) using computer control (paragraph 44), and is controlled by a software system (paragraph 47). The examiner submits that loading cutting parameter data defining the architecture of the features to be formed into a controller would have been inherent to operating a fully automated, computer and software-controlled CNC system as understood by one of ordinary skill, and thus anticipates the claimed invention.
Walsh does not explicitly disclose how the individual perforations of the stitched cut are formed, and thus does not disclose that said high-energy beam apparatus alters its distance from said sheet of material during said formation of each perforation of said series of perforations to form said outline. However, the device is generally able to control the cutter in the Z-axis during formation of a series of perforations as discussed above (e.g. paragraph 45 - “the cutter (203) will be manipulated and move along the Y axis (and in certain contemplated embodiments the Z axis to allow for the tool (203) to be cleared from the material (107) when cutting is not needed) during the cutting process”), and also Walsh acknowledges that cutting may be stopped either by lifting the tool or turning off the power (paragraph 52 - “the cutter (203) may be deactivated or raised (Z direction) to stop the cutting”). A perforated cut by a single plasma apparatus as disclosed would inherently require stopping and starting the cut in some way. Given the two options generally contemplated by Walsh, either would have been obvious, and thus the examiner submits that altering the distance of the beam apparatus for each perforation during formation of the series of perforations would have been an obvious choice of two possible and contemplated options.
Claim 7: Said sheet of material is sheet metal (as cited above).
Claim 17: As cited above, Walsh discloses that cutting may be stopped either by lifting the tool or turning off the power (paragraph 52), though not necessarily by both techniques together. In addition to the discussion above regarding the obviousness of wither technique in forming the perforations, the examiner further submits that combining both would have also been obvious as it would have constituted combining prior art elements according to known methods (as cited above) to achieve the predictable result of starting and stopping a cut, noting that both techniques would effectively operate as they do separately, i.e. decrease the degree of cutting as desired.
Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (‘574) in view of Walsh (U.S. PGPub 20040143954, cited in IDS).
Claim 2: Walsh (‘574) further describes subsequent to forming said series of perforations, generally performing steps for the workpiece to “receive any further modification, alteration or construction deemed necessary for the construction of the ductwork” (paragraph 36), or “punched, folded, or otherwise manipulated as known to those of ordinary skill” (paragraph 50). Walsh (‘574) also discloses subsequent to these steps, removing the portion of material interior to said series of perforations to produce said at least one feature (e.g. paragraph 49). Walsh (‘574) does not specifically describe forming at least one of a lock seam and a flange in said sheet of material as part of the aforementioned “further modification, alteration or construction” or punching, folding, or other manipulation.
However, Walsh (‘954) describes a similar method of forming ducts wherein following a plasma cutting process (paragraph 73), lock seams (paragraphs 80-81) and flanges (paragraphs 82, 84) are formed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed flanges and seams in order to have provided the aforementioned additional modifications or alterations associated with duct making known to those of ordinary skill.
Claim 3: In association with the steps of forming a completed duct, Walsh (‘954) further teaches bending said sheet of material to form a duct section (e.g. paragraphs 87-88).
Claim 4: Turning to Walsh (‘574), the high-energy beam apparatus is a plasma cutter (e.g. paragraph 42). 
Claim 5: Turning to Walsh (‘574), said at least one feature is a hole, a notch, a tap or an access door (paragraphs 25, 39, 49). 
Claim 8: Turning to Walsh (‘574), said plasma cutter is operable in a continuous cutting mode (paragraph 48) and a perforation cutting mode (paragraph 49).

Claims 1-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (‘954) in view of Walsh (‘574).
Claim 1: Walsh (‘954) discloses a method of manipulating a sheet of material (i.e. sheet metal from a coil), said method comprising the steps of: loading cutting parameter data into a controller (computer 22), said cutting parameter data defining an architecture of at least one feature to be formed in a sheet of material (paragraphs 72, 90, 91); and forming a series of cuts in said sheet of material in accordance with said cutting parameter data, said series of cuts forming an outline of said at least one feature (paragraphs 73, 75, 77, 97-100).
The plasma cuts are not necessarily perforations as claimed. However, Walsh (‘574) teaches a similar plasma cutting method wherein cuts can be made in the form of perforated outlines (paragraph 49); and utilizing a high-energy beam apparatus (plasma cutter - e.g. paragraph 42) to accomplish said series of perforations, said high-energy beam apparatus altering its distance from said sheet of material during said formation of said series of perforations (paragraphs 45, 47, 52 - noting that “formation of said series of perforations” generally refers to "forming an outline of said at least one feature”, i.e. the forming refers to generally the entire outlining process. Thus, “during said formation of said series of perforations” could be at any point during the overall formation of the perforated outline for any reason, such as at the start or end of cutting, or for any other reason during certain embodiments as cited above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided perforated cuts in order to have allowed for large cutouts without necessarily separating the material in the line.
Walsh (‘574) does not explicitly disclose how the individual perforations of the stitched cut are formed, and thus does not disclose that said high-energy beam apparatus alters its distance from said sheet of material during said formation of each perforation of said series of perforations to form said outline. However, the device is generally able to control the cutter in the Z-axis during formation of a series of perforations as discussed above (e.g. paragraph 45 - “the cutter (203) will be manipulated and move along the Y axis (and in certain contemplated embodiments the Z axis to allow for the tool (203) to be cleared from the material (107) when cutting is not needed) during the cutting process”), and also Walsh acknowledges that cutting may be stopped either by lifting the tool or turning off the power (paragraph 52 - “the cutter (203) may be deactivated or raised (Z direction) to stop the cutting”). A perforated cut by a single plasma apparatus as disclosed would inherently require stopping and starting the cut in some way. Given the two options generally contemplated by Walsh, either would have been obvious, and thus the examiner submits that altering the distance of the beam apparatus for each perforation during formation of the series of perforations would have been an obvious choice of two possible and contemplated options.
Claim 2: Walsh (‘954) further discloses, subsequent to forming said series of perforations, forming at least one of a lock seam (paragraphs 80-81) and a flange (paragraphs 82, 84) in said sheet of material. In conjunction with the perforating, Walsh (‘574) further teaches subsequent to forming said at least one of said lock seam and said flange in said sheet of material, removing the portion of material interior to said series of perforations to produce said at least one feature (paragraph 49).
Claim 3: Walsh (‘954) further discloses the step of: bending said sheet of material to form a duct section (e.g. paragraphs 87-88). 
Claim 4: Turning to Walsh (‘954), as modified by (‘574), said series of perforations are formed using a plasma cutter (paragraph 73). 
Claim 5: Said at least one feature is a hole, a notch, a tap or an access door (paragraphs 73, 75, 77). 
Claim 6: Walsh (‘954) implies the steps of: unwinding said sheet of material from a roll and straightening said sheet of material (e.g. paragraph 74 and 92-94); and subsequent to forming said series of perforations (as modified by (‘574)) in said sheet of material; shearing said sheet of material from said roll using said plasma cutter (paragraphs 77 and 101). Walsh (‘574) also teaches unwinding (unrolling) said sheet of material from a roll (paragraph 26) and straightening said sheet of material (paragraph 37).
Claim 7: Walsh (‘954) implies that said sheet of material is sheet metal (i.e. metal material pulled from coils; e.g. paragraph 13) . 
Claim 8: With regard to perforating, Walsh (‘574) further teaches said plasma cutter is operable in a continuous cutting mode (paragraph 48) and a perforation cutting mode (paragraph 49).
Claim 17: As cited above, Walsh (‘574) discloses that cutting may be stopped either by lifting the tool or turning off the power (paragraph 52), though not necessarily by both techniques together. In addition to the discussion above regarding the obviousness of wither technique in forming the perforations, the examiner further submits that combining both would have also been obvious as it would have constituted combining prior art elements according to known methods (as cited above) to achieve the predictable result of starting and stopping a cut, noting that both techniques would effectively operate as they do separately, i.e. decrease the degree of cutting as desired.

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered. Each of Applicant’s arguments is listed below in italics and followed by the examiner’s response.
The Examiner concedes that Walsh '574 "does not disclose that said high-energy beam apparatus alters its distance from said sheet of material during said formation of each [perforation] of said series of perforations." Office Action, page 4. The Examiner cites portions of Walsh '574 that disclose the cutter 203 moving in the Z direction, but this movement is explicitly disclosed "when cutting is not needed." (Emphasis added). Office Action, page 4, citing Walsh '574, para. [0045]. The purpose of the movement in the z-direction is to "allow for the tool (203) to be cleared from the material (107)," Walsh '574, para. [0045]. The only apparent instance in which the cutter 203 is operating during movement is when "upon reaching the starting point, the cutter (203) may be deactivated or raised (Z direction) to stop the cutting." Walsh '574, para. [0052]. As a result, the teachings provided in Walsh '574 do not disclose a tool that alters its distance from the material during the formation of each feature in the material 107. The movement disclosed in the Z direction is "when cutting is not needed" or when deactivating the cutter 203 altogether. Walsh '574, para. [0052].
Walsh discloses forming a perforated cut which is described as "small cuts along the ultimate primary cut line leaving small amounts of material between each cut" (paragraph 49). The examiner submits that cutting would not be needed in the areas “between each cut” where the “small amounts of material” are left. Thus, the examiner submits that the techniques of raising or deactivating the cutter would implicitly apply in these areas as well. The examiner provides further discussion below in association with Applicant’s additional arguments.
As a clerical matter, the Examiner interprets the following quotation from Walsh '574:
Thus, in these systems, methods and devices, the cutter (203) will be manipulated and move along the Y axis (and in certain contemplated embodiments the Z axis to allow for the tool (203) to be cleared from the material (107) when cutting is not needed) during the cutting process. Walsh '574, para. [0052]
as apparently stating "the cutter (203) will be manipulated and move ... [in] the Z-axis ... during the cutting process." Office Action, page 9. The Undersigned respectfully believes this to be a factually inaccurate reading of the Walsh '574 specification. As set forth above, the parentheses are explicitly used by the patentee, as lexicographer, to denote that in certain embodiments the cutter (203 is manipulated along the Z axis to allow for the tool (203) to be cleared from the material (107) when cutting is not needed. Stated in the alternative, the cutter (203) will be manipulated and move along the Y axis during the cutting process. The Examiner's reading imports additional meaning into the disclosure that is not supported by Walsh '574 itself and would not be the logical reading of a person having ordinary skill in the art.
The examiner reads the parenthetical limitation as an optional additional feature ("and in certain circumstances...”), not an alternative. Walsh is describing how the cutter may be moved during the cutting process. The cutter is mainly moved in the Y-axis, but may also be moved in the Z-axis under certain circumstances, during the cutting process. Thus, the cited line may be simplified to a more basic form, as previously suggested by the examiner, for a clearer understanding.
There is no teaching in Walsh'574 or within the general knowledge of a person of ordinary skill in the art to modify the Walsh'574 device to form each feature in the material 107 by moving the cutter 203 in the Z direction, as recited in amended claim 1, and emphasized above. The Examiner argues, "[a] perforated cut by a single plasma apparatus as disclosed would inherently require stopping and starting the cut in some way. Given the two options generally contemplated by Walsh, either would have been obvious, and thus the examiner submits that altering the distance of the beam apparatus for each perforation during formation of the series of perforations would have been an obvious choice of two possible and contemplated options." Office Action, page 4. However, Applicants maintain that Walsh '574 does not teach the aforementioned option for forming features by altering the distance between the tool 203 and material 107. All cited instances of the cutter 203 cut the material by moving the cutter only in the X direction and Y direction. See, Walsh '574, paras. [0045]-[0047] and [0050]-[0052]. The only instance in which the cutter 203 may be operating during movement in the Z direction is when it is raised in the Z direction when deactivating the cutter 203 altogether, but even in this instance the cutter 203 is only moving in the Z direction at the conclusion of the process and not during the formation each perforation to form the outline, as recited in amended claim 1. Walsh '574, para. [0052].
Walsh generally discloses that cutting may be stopped by raising the cutter or deactivating the cutter (paragraph 52). While this may primarily be in the context of ending the overall cutting process, it would have been clear to one of ordinary skill that these are also the contemplated techniques for generally stopping a plasma cut. Walsh also clearly teaches the option of a perforated (stitched) cut (paragraph 49), which Walsh describes as "small cuts along the ultimate primary cut line leaving small amounts of material between each cut". It is thus understood that the cut itself starts and stops intermittently. The examiner submits that if one of ordinary skill were to "put two and two together", one would have realized that the plasma cutting process must also be stopped and started intermittently, and, given that it is generally known to do so via z-axis movement and/or activation/deactivation of the cutter (as established above), then it would have been obvious to have used these techniques in creating the perforated cut. The examiner is not aware of a third feasible option, and while Applicant repeatedly argues that Walsh fails to explicitly disclose the claimed feature or lacks a teaching therefor, Applicant also has not presented an argument as to why the claimed feature would not have been obvious in view of the above as presented by the examiner, or how else one may have reasonably achieved a perforated cut.
Moreover, and in addition to the cited references lacking any teaching or suggestion of the same, it may also be noted that one of ordinary skill would understand that it would require undue experimentation to alter or modify the Walsh'574 device to move in the Z direction during the formation of each perforation to form the outline, as recited in claim 1. That is, one of ordinary skill would readily appreciate that non-trivial and non-obvious experimentation would necessarily be required to enable the Walsh '574 device to somehow still perform an effective cutting operation (i.e., perforations), all while also moving its cutting device in the Z direction, as doing so would require, e.g., a wholly separate control system capable of detecting the distance Applicant’s remaining arguments substantially rely on or repeat those addressed above. of the cutting device from the workpiece, as well as possibly altering the intensity of the cutting beam in dependence upon this Z distance, all somehow accomplished amongst the many other functional and operational parameters and temperature protocols inherent in such laser/plasma devices. This fundamental redesign of Walsh '574 has no basis in the cited prior art nor is it within the general knowledge of a person of ordinary skill in the art.
The examiner addressed a similar argument is the Non-Final Rejection of 4/20/222 (page 10) and maintains the stance made therein.
Additionally, Applicants respectfully submit that the proposed modification of the Walsh '574 device is improper because it appears to rely on information gleaned solely from Applicants' specification. Impermissible hindsight must be avoided and the conclusion must be based on "the facts gleaned from the prior art." MPEP § 2142. In the present case, altering the distance of a high-energy beam apparatus during the formation of each perforation to form an outline is absent from the cited art and is only present in the Applicants' specification, at least in paragraph [0029]. Walsh '574 does not operate the cutter 203 during the formation of any feature and it clearly does not raise and lower in the Z direction to form any outline. Due to the lack of teaching in Walsh '574, and the fact that these features are only present on the record in Applicants' specification, it logically follows that the proposed modification of Walsh '574 is an exercise of impermissible hindsight. Accordingly, it is respectfully submitted that the modification is improper. See, MPEP § 2145(X)(A).
The examiner disagrees. As noted several times by now, Walsh clearly contemplates through the prior art disclosure alone that a cut may be stopped by raising (in the z-axis) or deactivating the cutter (and implicitly the opposite to start a cut). Walsh also establishes a perforated cut, which is understood as a cut which is started and stopped intermittently. The examiner has merely filled in the gaps using knowledge gleaned from the prior art to establish what would have been obvious to one of ordinary skill at the time, which does not constitute impermissible hindsight. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s remaining arguments rely on those addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726